Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 03/17/2020 are accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by International Patent Publication No. WO 2017/083424 to Shah et al.
claim 1, Shah discloses a method for checking the layout of articles in a gondola of a sales area, with respect to a realogram databasea plurality of electronic shelf labels, wherein each electronic shelf label corresponds to a unique matching area of the gondola associated with a unique product slot field, said product slot field comprising: a gondola number, a row number corresponding to one of consecutive rows of electronic shelf labels within one particular gondola, a label number corresponding to one of consecutive electronic shelf labels within one particular row (Fig. 2, paragraphs 19, 20-21, 25, and 29, A "realogram" is referred to herein as a collection of multiple planograms representing multiple shelving structures within a store (e.g., across an entire store). Product identification, placement, and orientation data recorded visually in a realogram (or in one or more planograms) can be also be recorded in a corresponding textual product placement spreadsheet, slot index, or other store database (hereinafter "product placement database"). the computer system can process images collected during the scan cycle to generate a graph, map, or table of current product placement on shelves in the store and/or to generate a task list of misplaced or misoriented products to correct, and the computer system can present this graph, map, table, and/ or task list to employees upon their arrival at the retail store the next morning before the retail store opens.  An "address" is referred to herein as a pointer to corresponding aisle, shelving structure, shelving segment, shelf, slot and/or other data stored in a planogram, product position database, or other database for the store), the method comprising computer-implemented steps of: 

automated detection, in the acquired image of the gondola, of electronic shelf labels (paragraph 95, implements computer vision techniques to detect a (paper or electronic) product label on a shelf within the image); 
automated detection of rows of electronic shelf labels in the acquired image (paragraph 95, designates a region in the image above (or below) the product label as a slot region for subsequent analysis. In this and the foregoing implementations, the computer system can then compare each slot region thus identified or estimated in the image with template images selected for the image in order to identify a product and its status on a shelf shown in the image); 
for a given electronic shelf label visible in the acquired image, determination of the row number and label number
determination of the matching area of the gondola corresponding to said electronic shelf label in the acquired image (paragraphs 95-96, In one variation, the computer system: implements computer vision techniques to detect a product label on a shelf within the image; reads a barcode, QR code, SKU, product description, and/or other product identifier; selects a set of template images tagged with the same barcode, QR code, SKU, product description, facing count, and/or other product identifier; and 
detection of layout information relating to articles shown in said matching area of the gondola, by image recognition using the acquired image (paragraphs 95-96 and 99, the computer system can implement template matching, edge detection, pattern matching, pattern recognition, optical character recognition, color recognition, content-based image retrieval, pose estimation, code reading, shape recognition, and/ or any other suitable method or technique to detect an object - corresponding to a unit of a product - in the image and to match this object to a labeled template object shown in a template image); 
access to a realogram database, each product slot field being associated with an article identifier in said realogram database (Fig. 2, paragraphs 19 and 100, The computer system can also aggregate SKUs and other product data thus linked to regions in the image into a 2D map (or an image overlay, a spreadsheet, etc.) of products stocked on shelves shown in the image. For example, the computer system can transform regions in the image matched to template images into a 2D map of slots on shelves shown in the image, wherein each slot is labeled with a SKU, a packaging side, a packaging orientation, and/or other data extracted from a template image matched to the corresponding region in the image);
3Application No.: 16/648,120Docket No.: REGIM 3.3F-455identification, in the realogram database, of the article identifier associated with the determined product slot field (Fig. 2, paragraphs 19 and 100); 

With regard to claim 2, Shah discloses each electronic shelf label is associated in a labels database with a single article identifier, and, when a given electronic shelf label having a specific corresponding slot field is associated or re-associated in said labels database with a specific article identifier, said corresponding slot field is also associated or re-associated in the realogram database with said specific article identifier, such that the realogram database is updated in real time in compliance with the labels database (Fig. 2, paragraphs 19, 21, and 96, In one variation, the computer system: implements computer vision techniques to detect a product label on a shelf within the image; reads a barcode, QR code, SKU, product description, and/or other product identifier).  
With regard to claim 3, Shah discloses after acquisition of the image of the gondola, a step of identification of at least one empty area of the gondola in said acquired image by image recognition, wherein for said given electronic shelf label, the 
With regard to claim 4, Shah discloses identification of empty areas of the shelf is carried out by color recognition, with respect to a predetermined pattern of the back of the shelf or a row of the shelf (Fig. 3, paragraphs 95 and 99).  
With regard to claim 5, Shah discloses further comprising a step of retrieval of a preregistered image associated in an article image database with the identified article, wherein the preregistered image is an expected front view for the determined article identifier, the method then comprising calculation of a similarity rate between, 4Application No.: 16/648,120Docket No.: REGIM 3.3F-455 on the one hand, the zone of the acquired image corresponding to the real front view for the matching area of the gondola, used to detect layout information, and on the other hand, said preregistered image of the expected front view, the method outputting a list of determined slot fields and/or a list of article identifiers for which it is determined, from the value of the similarity rate, that the front view is unsatisfactory (Fig. 2, paragraphs 14, 83, 102, 106, and 116, the computer system can then calculate a slot value for each slot and then: serve restocking prompts associated with slot values exceeding a threshold slot value; or reorder restocking prompts for slots in real-time based on corresponding slot values calculated based on slot states identified from images received from the robotic system during the scan cycle. In one implementation, the computer system maintains a database of template images, wherein each template image in the template image database: is associated with an identifier of a product (e.g., a SKU); and includes a photographic or graphical (e.g., 
With regard to claim 6, Shah discloses further comprising a step of retrieval in the realogram database of expected facing information for the determined slot field, and a step of checking, by image recognition, of compliance between the expected facing information and the real facing visible on the acquired image for the matching area of the gondola (paragraphs 31, 96, 99, and 101-102).  
With regard to claim 7, Shah discloses the expected facing information is a number of consecutive lines of the same article which are to be displayed in the gondola (paragraphs 34 and 96, retrieve these sale data from a POS implemented by the store; or implement methods and techniques described below to extract these sale data from changes in numbers of product facings identified across images collected during past scan cycles).  
With regard to claim 8, Shah discloses a graphical interface can display to a user a representation of the gondola, along with visual signals highlighting empty areas of the gondola, and/or a visual alert that article identifiers and/or slot fields associated with detected empty areas of the gondola must be re-stocked, and/or visual signals highlighting areas of the gondola that do not match an expected front view, and/or visual 
With regard to claim 9, Shah discloses automated detection of electronic shelf labels on the acquired image is carried out by pattern recognition, with respect to a predetermined set of possible electronic shelf label shapes (paragraph 99).  
With regard to claim 10, Shah discloses the matching area is defined as follows: for a given detected electronic shelf label of the acquired image, the zone of the acquired image situated immediately above said electronic shelf label, and situated between said electronic shelf label and the consecutive shelf label on the right side, is determined as an image of the matching area of the gondola corresponding to said electronic shelf label (paragraphs 95-96, Examiner notes that image above, below or side of the product label can be considered as “a match area of the gondola”).  
With regard to claim 11, Shah discloses a computer program product comprising code instructions for implementing the method according to claim 1, when said code instructions are run on a server of a computer device (paragraph 22).  
With regard to claim 12, Shah discloses a system for checking the layout of articles in a gondola of a sales area, said system comprising: 
unique product slot field, the server also being configured to communicate with a realogram database, wherein each product slot field is associated with an article identifier (Fig. 2, paragraphs 19, 20-22, 25, and 29), 
an imaging device which is able to acquire an image of the gondola, wherein the server is further configured to: run on an image of the gondola provided by the imaging device an automated recognition of the electronic shelf labels, determine the product slot fields which correspond to the electronic shelf labels, and the areas of the gondola which correspond to the electronic shelf labels, 6Application No.: 16/648,120Docket No.: REGIM 3.3F-455detect, in said image, layout information for an article visible in a given area of the gondola, check the detected layout information, in relation with expected layout information stored in the realogram database (Fig. 2-3, paragraphs 10, 95-96, 99-100, 102, and 116).  
With regard to claim 13, Shah discloses the server is further configured to communicate with an article image database, wherein each article identifier is associated with a preregistered image of an expected front view for said identified article, the server being able to compare a zone of an acquired image corresponding to a real front view, said real front view corresponding to detected layout information, with an expected front view (Fig. 2, paragraphs 14, 83, 102, 106, and 116).  
claim 14, Shah discloses the detectable layout information in the acquired image comprises automated recognition of empty areas of the gondola (Fig. 3, paragraphs 14, 95-96 and 103).  
With regard to claim 15, Shah discloses the detectable layout information in the acquired image comprises a real facing visible in an area of the gondola, such as the number of lines in said area of the gondola, the server being able to compare said real facing with expected facing information retrieved in the realogram database (paragraphs 31, 34, 96, 99, and 101-102).

Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/ARIEL J YU/Primary Examiner, Art Unit 3687